DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        
This action is written in response to the arguments filed on February 04, 2021.  Claims 12-23 are currently pending and have been considered below. 

Claims 12-25 have been considered and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal), in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and further in view of Suh et al. (US 2008/0281463 A1, hereinafter referred to as Suh), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO).

As to claim 12, Rosenthal teaches a machined surface quality evaluation device configured to determine a result of evaluation on machined surface quality of a workpiece by an observer of a plurality of observers, based on an inspection result on the machined surface quality of the workpiece from an inspection device, the machined surface quality evaluation device comprising: 
           a neural network (see paragraph [0011]...neural networks);
       a machine learning device that learns the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers which corresponds to the inspection result from the inspection device (see paragraph [0011]...evaluation of detected changes in topography can be carried out by suitable classifying methods, e.g., neural networks, or the like…; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the neural networks as the machine learning device and the inspector guidelines to include the observer), 
             wherein the machine learning device includes at least one processor configured to execute:
                     observing a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device, and identification data representing the observer of the plurality of observers, as a state variable (see paragraphs [0003]…detecting and classifying surface defects on continuously cast products using topographical information relating to the appearance of continuously cast surfaces in which defects and/or flaws are determined and evaluated with respect to their exact position; [0007]-[0011]…evaluation of detected changes in topography can be carried out by suitable classifying methods, e.g., neural networks, or the like…; [0014] …; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the evaluation to include a numerical evaluation and the inspector guidelines to include the observer; [0023]); 
                       acquiring label data indicating the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers (see paragraph [0012]…distinguish between irrelevant surface flaws and relevant surface defects which lead to, or have led to, surface defects on the finish rolled products, in this case, hot strip or sheet…; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the inspector guidelines to include the observer);
                       learning the state variable and the label data (see paragraphs [0017]-[0018], wherein the learning algorithm learns or trains the neural networks teaches the limitation). 
However, Rosenthal fails to explicitly teach “the state variable and the label data are correlated each other.”
Aoyama teaches a neural network with a learning unit that learns the state variable and the label data in a manner such that they are correlated each other (see paragraphs [0027], state variable… [0031] neural network… [0132]…the learning data are in a correlated relation... [0073], Fig. 4, learning unit 4, [00426], [456]…correlation between the input data for each frame and the output data; [0490]…correlated input label and output label to the weight updating ).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Rosenthal by adding correlated data as taught by Aoyama above.  The modification would have been obvious because one of ordinary skill would be motivated to have the learning data stored in the learning data storage unit are in a correlated relation to improve the leaning and the network training, as suggested by Aoyama (see paragraphs [0050] and [0132]).
But Rosenthal and Aoyama fail to explicitly teach:
 producing an evaluation index based on the learning, wherein 
          the evaluation index is used to determine whether a workpiece is a conforming workpiece.
However Suh teaches:
producing an evaluation index based on the learning, wherein 
          the evaluation index is used to determine whether a workpiece is a conforming workpiece (see paragraph [0092]…quality of a machined surface…; [0014]-[0118]… ETAWS (Evaluation Table for Assigning Working step to each Setup)…Fig. 13, wherein using the broadest reasonable interpretation the evaluation index teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Rosenthal by adding an evaluation index as taught by Suh above.  The modification would have been obvious because one of ordinary skill would be motivated to have an executive process sequence optimized for a multi-tasking machine is provided, there is an advantage in that multi-tasking efficiency can be greatly improved, as suggested by Suh (see paragraph [0014]).
Rosenthal, [0017], teaches learning a surface defect can be carried out manually
through inspector guidelines but Rosenthal, Aoyama and Suh fail to explicitly teach:
wherein the plurality of observers is human beings, and evaluation on the machined
surface quality of the workpiece based on an imagery evaluation by a human being,
wherein said at least one processor is configured to execute learning the state variable and the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers.
However, MAKINO, in combination with Rosenthal, Aoyama and Suh, teaches:
wherein the plurality of observers is human beings (see paragraphs [0003] and [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction), and evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being (see paragraphs [0003]…observed during a visual inspection by an observer or gritty-texture sensed by an observer when he touched the surfaces with his finger…capturing the reflected image by an image pick up, and measuring the image data by a computer…),
 wherein said at least one processor is configured to execute learning the state variable and the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers (see paragraphs [0098]-[0100]…Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature  humidity, differential voltage ∆E described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means...; [0132]…the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers).    
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).
     
As to claim 14, Rosenthal teaches wherein the at least one processor configured to calculate the state variable and the label data in a multi- layer structure (see paragraph [0011]…. Wherein, using the broadest reasonable interpretation, Examiner interprets “evaluation of detected changes in topography can be carried out by suitable classifying methods, e.g., neural networks (multi- layer structure)” to teach the limitation).  

As to claim 15, Rosenthal teaches wherein at least one processor configured to output the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined based on a result of the learning (see paragraphs [0012]…irrelevant surface flaws and relevant surface defects which lead to, or have led to, surface defects…; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the inspector guidelines to include the observer).  

As to claim 17, Rosenthal teaches wherein the inspection result on the machined surface quality of the workpiece is a value acquired with use of at least one of a surface roughness Sa, maximum height Sv, surface texture aspect ratio Str-, kurtosis Sku, Ssk, developed interfacial area ratio Sdr, light reflectance, and an image feature of the workpiece (see paragraphs [0028]-[0029], wherein using the broadest reasonable interpretation, Examiner interprets the use of camera 104 in Fig. 4 to detect defects to teach the limitation).  

As to claim 18, Rosenthal teaches wherein the inspection device is configured to carry out a predetermined operation for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers, with use of the at least one processor (see paragraphs [0011] neural network; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the inspector guidelines to include the observer); [0018]-[0019], learning algorithm).  

As to claim 19, Rosenthal teaches wherein the predetermined operation for the determination is carried out automatically or in response to a request from an operator (see paragraphs [0011] neural network; [0017]-[0019]…learning algorithm…case defects are marked by a marking robot to facilitate location for repair purposes).  

As to claim 20, Rosenthal teaches wherein the machined surface quality evaluation device is configured as a portion of the inspection device (see paragraphs 0028]-[0029], Figs. 4 and 5, wherein elements 102, 104, and 108 are used to detect defects…).  

As to claim 22, Rosenthal discloses a machined surface quality evaluation device configured to determine a result of evaluation on machined surface quality of a workpiece by an observer of the plurality of observers, based on an inspection result on the machined surface quality of the workpiece from an inspection device, the machined surface quality evaluation device comprising: 
     a neural network; 
     a model that represents a state variable and label data,
            the state variable and label data including a numerical evaluation item of a surface texture, which is the inspection result on the machined surface quality of the workpiece from the inspection device, 
             the state variable further including identification data representing the observer of the plurality of observers, wherein the plurality of observers is human beings, and the label data indicating the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers (see paragraphs [0011]...evaluation of detected changes in topography can be carried out by suitable classifying methods, e.g., neural networks, or the like [0012]… irrelevant surface flaws and relevant surface as labeled by the system …; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the inspector guidelines to include the observer); [0018]-[0019]… training and learning algorithm of the neural network is interpreted as the model representing the correlation between the label and the inspection), and 
   at least one processor configured to execute:
        outputting the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined based on the model (see paragraphs [0012]… irrelevant surface flaws and relevant surface [0013]…results of a surface inspection on the finished produced are preferably linked to the slab inspection system; [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the inspector guidelines to include the observer).
However, Rosenthal fails to explicitly teach “correlation.”
Aoyama teaches “correlation” (see paragraphs [0027], state variable… [0031] neural network… [0132]…the learning data are in a correlated relation... [0073], Fig. 4, learning unit 4, [0426], [0456]…correlation between the input data for each frame and the output data; [0490]…correlated input label and output label to the weight updating ).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Rosenthal to add correlated data as taught by Aoyama above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the system of Rosenthal to have the learning data stored in the learning data storage unit are in a correlated relation to improve the leaning and the network training, as suggested by Aoyama (see paragraphs [0050] and [0132]).
But Rosenthal and Aoyama fail to explicitly teach:
 producing an evaluation index based on the learning, wherein 
          the evaluation index is used to determine whether a workpiece is a conforming workpiece.
However, Suh, in combination with Rosenthal and Aoyama, teaches:
producing an evaluation index based on the learning, wherein 
          the evaluation index is used to determine whether a workpiece is a conforming workpiece (see paragraph [0092]…quality of a machined surface…; [0014]-[0118]… ETAWS (Evaluation Table for Assigning Working step to each Setup)…Fig. 13, wherein using the broadest reasonable interpretation the evaluation index teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal and Aoyama to add an evaluation index as taught by Suh above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal and Aoyama to have an executive process sequence optimized for a multi-tasking machine is provided, there is an advantage in that multi-tasking efficiency can be greatly improved, as suggested by Suh (see paragraph [0014]).
Rosenthal, [0017], teaches learning a surface defect can be carried out manually through inspector guidelines but Rosenthal, Aoyama and Suh fail to explicitly teach:
wherein the plurality of observers is human beings, and evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being,
wherein said at least one processor is configured to execute learning the state variable and the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers.
However, MAKINO, in combination with Rosenthal, Aoyama and Suh, teaches:
wherein the plurality of observers is human beings (see paragraphs [0003] and [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction), and evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being (see paragraphs [0003]…observed during a visual inspection by an observer or gritty-texture sensed by an observer when he touched the surfaces with his finger…capturing the reflected image by an image pick up, and measuring the image data by a computer…),
 wherein said at least one processor is configured to execute learning the state variable and the label data in the manner such that the inspection result on the machined surface quality of the workpiece from the inspection device is correlated to the result of the evaluation on the machined surface quality of the workpiece by each of the plurality of observers (see paragraphs [0098]-[0100]…Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature  humidity, differential voltage ∆E described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means...; [0132]…the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers).    
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

As to claim 23, MAKINO, in combination with Rosenthal, Aoyama and Suh, teaches 
wherein said at least one processor is configured to learn independently a correlation between the inspection result on the machined surface quality of the workpiece from the inspection device and the result of the evaluation on the machined surface quality of the workpiece by said each of the plurality of observers (see paragraphs [0098]-[0100]…Inspection data such as measured value, pass/fail judgment result, date of measurement, and inspection state (temperature  humidity, differential voltage ∆E described below, etc.) are correlated with lot, production number, history, or other information identifying each test object M and stored in the evaluation apparatus 30 judgment means...; [0132]…the measurement value starts to rise from the output value En2 observed when the test object M is placed, as shown in FIG. 6(8), wherein using the broadest reasonable interpretation, Examiner interprets the output value En2 observed when the test object M is placed to include each of the plurality of observers).    
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama and Suh to add a correlated inspection result on the machined surface quality as taught by MAKINO above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama and Suh to have a test of the surface treatment state of test object M that can be performed easily and with high accuracy, as suggested by MAKINO (see paragraph [0100]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal), in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and further in view of Suh et al. (US 2008/0281463 A1, hereinafter referred to as Suh), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO), and SATO et al. (US 2017/0370714 A1, hereinafter referred to as SATO), and Statsoft (“Neural Network,” hereinafter referred to as Statsoft).  

As to claim 13, Rosenthal, Aoyama Shu and MAKINO fail to explicitly teach wherein the at least one processor is further configured to execute:  
        calculating an error between a correlation model for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers from the state variable and a correlation characteristic identified from teacher data prepared in advance, and 
       updating the correlation model so as to reduce the error.
However SATO teaches calculating an error between a correlation model for determination on the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers from the state variable (see paragraphs [0073]…observers; [0074]…person who observes…; [0099]…the error in the normal direction change rate of the target object is larger than the human-visible normal direction change rate, a person can recognize that the evaluation target shape is different from the design shape…; [0111]… result obtained when a person observes a test object); wherein using the broadest reasonable, Examiner interprets the person  as the observer, and 
       a correlation characteristic identified from teacher data prepared in advance (see paragraphs [0010]-0012], wherein using the broadest reasonable interpretation, Examiner interprets… “evaluation target shape, a visible error detection step of detecting a visible shape error from the calculated shape error on the basis of the shape error calculated in the shape error calculation step and visual characteristic data defined in advance, and a step of identifying a position where a visible shape error occurs…” to teach the limitation…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama and Suh to add an error calculation unit as taught by SATO above.  The modification would have been obvious because one of ordinary skill would be motivated to adding an error calculation unit, as suggested by SATO (see paragraphs [0117]-[0119]).
But Rosenthal, Aoyama, Suh and SATO fail to explicitly teach updating the correlation model so as to reduce the error.
However, Statsoft teaches updating the correlation model so as to reduce the error (see pages 9-10, section Training Multilayer Perceptrons… wherein automatically adjusting the weights and thresholds in order to minimize (.i.e. reduce) this error and fitting the model represented by the network to the training data available teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to reduce the error as taught by Statsoft above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to add an error calculation unit to minimize the prediction error made by the network and improve the accuracy of the correlation model, as suggested by Statsoft (see pages 9-10).

   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal), in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and further in view of Suh et al. (US 2008/0281463 A1, hereinafter referred to as Suh), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO), and Hosek et al. (US 2011/0173496 A1, hereinafter referred to as Hosek).

As to claim 16, Rosenthal, Aoyama Shu and MAKINO fail to explicitly teach wherein at least one processor configured to output a warning when the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined by the learning unit exceeds a preset threshold.
However, Hosek teaches wherein the determination output unit outputs a warning when the result of the evaluation on the machined surface quality of the workpiece by the observer of the plurality of observers that has been determined by the learning unit exceeds a preset threshold (see paragraphs [0237]…. [0321]…a warning is recorded if the number of missed counts exceeds a threshold level; [0204]… observers…; [0349]…If the threshold is exceeded, the reasoning layer reports a problem with that component).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to have to report a warning if the threshold level is exceeded as taught by Hosek above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to have a fault-diagnostic capability of the system that is expected to improve the responsiveness, quality and cost of service, when a failure occurs, thus providing an improved system for monitoring conditions and diagnosing faults, as suggested by Hosek (see paragraphs [0021] and [0518]).

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal), in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and further in view of Suh et al. (US 2008/0281463 A1, hereinafter referred to as Suh), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO), and OOSTENDORP et al. (US 2013/0229511 A1, hereinafter referred to as OOSTENDORP)

As to claim 21, Rosenthal, Aoyama, Shu and MAKINO fail to explicitly teach wherein the machined surface quality evaluation device is configured as a portion of a management device that manages a plurality of the inspection devices through a network.
However, OOSTENDORP teaches wherein the machined surface quality evaluation device is configured as a portion of a management device that manages a plurality of the inspection devices through a network (see paragraphs [0013]-[0014]…analyze the received digital image using a second machine-vision algorithm to compute the second measurement of the product, and transmit the second measurement to the remote terminal for display to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to manage a plurality of the inspection devices through a network as taught by OOSTENDORP above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to improve the effectiveness of a quality inspection system, as suggested by OOSTENDORP (see paragraphs [0006] and [0122]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2010/0132910 A1, hereinafter referred to as Rosenthal), in view of Aoyama et al. (US 2007/0280006 A1, hereinafter referred to as Aoyama), and further in view of Suh et al. (US 2008/0281463 A1, hereinafter referred to as Suh), and MAKINO et al. (US 2016/0341699 A1, hereinafter referred to as MAKINO), and ODA (US 2016/0054724 A1, hereinafter referred to as ODA).

As to claim 24, ODA, in combination with Rosenthal, Aoyama, Shu and MAKINO, teaches wherein the plurality of observers includes human beings (see paragraphs [0008]-[0009]; [0018]-[0019]…observer fingers...human (observer) eyes).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to add human observer as taught by ODA above.  The modification would have been obvious because one of ordinary skill would be motivated to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to use evaluating criteria based on the characteristics of human sense, as suggested by ODA (see paragraph [0010]).

As to claim 25, ODA, in combination with Rosenthal, Aoyama, Shu and MAKINO,, teaches wherein the plurality of observers includes human beings (see paragraphs [0008]-[0009]; [0018]-[0019]…observer fingers...human (observer) eyes).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Rosenthal, Aoyama Shu and MAKINO to add human observer as taught by ODA above.  The modification would have been obvious because one of ordinary skill would be motivated to the combination system of Rosenthal, Aoyama Shu and MAKINO to use evaluating criteria based on the characteristics of human sense, as suggested by ODA (see paragraph [0010]).

Response to Applicant’s arguments
Applicant's arguments on file on 02/04/2021 with respect to prior art rejection of claims 12-23 have been considered but are not persuasive.

REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
35 U.S.C. § 103 Rejections
Argument 1
Applicant appears to assert that Rosenthal does not teach or suggest "label data indicating the result of the evaluation on the machined surface quality of the workpiece based on an imagery evaluation by a human being," as recited in claim 12.
Examiner's response:
Examiner respectfully disagrees.  Rosenthal teaches in [0017]…This learning is carried out manually through inspector guidelines, but is then subject to subjective errors. Therefore, according to one embodiment of the invention, this problem is solved by preferably linking to surface inspection systems on the finished product; wherein using the broadest reasonable, Examiner interprets the inspector guidelines to include "identification data representing the observer."
MAKINO teaches wherein the plurality of observers is human beings (see paragraphs [0003] and [0019]…evaluated based on criteria how it is actually sensed by human (observer) eyes (visual perception) and fingers (tactile perception), enabling objective evaluation based on the human sense, as well as production of workpieces, which are evaluated good by the human sense and accomplishes higher customer satisfaction).
Therefore, Rosenthal, in combination with MAKINO, teaches the limitation.
Therefore, claims 12 and 22 are not patentable over the applied art of record.

No further arguments are presented for dependent claims 14, 15, 17-19, and 20.  These claims reciting additional features and depending from claim 12 are not patentable at least by these additional features and/or for the reasons set forth with respect to claim 12.
The request for reconsideration and withdrawal of the rejection of claims 12, 14, 15, 17-20, 22, and 23, as being unpatentable over Rosenthal in view of Aoyama, Suh, and Makino have been considered but does not put the application in condition  of allowance.
Argument 2
Applicant appears to assert that Sato and Statsoft do not teach or suggest the features in claim 12. Thus, claim 12 is patentable over the applied art of record. Claim 13 depends from claim 12, recites additional features, and distinguishes over the applied art for at least the reasons set forth above with respect to claim 12 and/or for the additional features recited.

Examiner's response:
Examiner respectfully disagrees. No further arguments are presented for dependent claims 12 and 13.  Therefore, claims 12 and 13 is not patentable over the applied art of record.

Argument 3
Applicant appears to assert that Hosek does not teach or suggest the features in claim 12. Thus, claim 12 is patentable over the applied art of record. Claim 16 depends from claim 12, recites additional features, and distinguishes over the applied art for at least the reasons set forth above with respect to claim 12 and/or for the additional features recited.

No further arguments are presented for dependent claims 16, 21 and 22-23.  Therefore, claim 16, 21 and 22-23 are not patentable over the applied art of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                                                                                                                                                                                                                      /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122